397 F.2d 809
ALABAMA POWER COMPANY, Appellant,v.ALABAMA ELECTRIC COOPERATIVE, INC., et al., Appellees.
No. 23016.
United States Court of Appeals Fifth Circuit.
July 11, 1968.

S. Eason Balch, James H. Hancock, Birmingham, Ala., Frank H. Hawthorne, Montgomery, Ala., for appellant.
L. A. Beers, Jr., Andalusia, Ala., Alan S. Rosenthal, Washington, D.C., J. M. Williams, Jr., Montgomery, Ala., for appellees.
On petition for rehearing of 5 Cir., 394 F.2d 672 which affirmed D.C., 249 F. Supp. 855.
Before RIVES, GEWIN and GODBOLD, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is denied and the Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, Rule 25(a), subpars.  (a)(b), the Petition for Rehearing En Banc is also denied.


2
GODBOLD, Circuit Judge, dessents.